DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 07/21/2022 and 08/26/2022  are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment
The Amendment filed 07/11/2022 has been entered. Claims 1-21 remain pending in the application.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 6 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 2 of U.S. Patent No. 10936065.
In the table below, the left side is parts of claims 1, 4, 6 and 7 in the current application while the right side is the claims and text that conflict with the parts of claims 1, 7 and 2.
17/160,274 (Present application)
US Patent 10936065B2
Claim 1: A method comprising:



for each user of a set of users:





establishing bioelectrical contact between a head-mounted bioelectrical sensor  and the user at a plurality of head regions of the user;

collecting a bioelectrical dataset from the user as the user engages a first stimulus from a content provider, wherein the bioelectrical dataset comprises bioelectrical data measured from the plurality of head regions of the user;
determining a cognitive state metric of the user based on the bioelectrical dataset;














collecting a second bioelectrical dataset from the user as the user engages a second stimulus; and
determining a second cognitive state metric based on the second bioelectrical dataset; Page 2 of 9Serial No.: 17/160,274 Attorney Docket No.: EMOT-Po6-US3




generating a set of user groups based on the first stimulus, the cognitive state metric, the second stimulus, and the second cognitive state metric;
using a machine learning model, selecting a user group from the set of user groups based on a cognitive state metric of an individual, wherein the individual is not within the set of users;
determining personalized content for the individual based on the user group; and
presenting the personalized content to the individual.

Claim 4: The method of Claim 1, wherein the cognitive state metric is indicative of a cognitive state associated with brain activity from a plurality of brain lobes of the user, wherein the plurality of brain lobes are associated with the plurality of head regions of the user.
Claim 1: A method for enabling content personalization for a set of users based on a cognitive state of the set of users, the method comprising:
for each of the set of users:
providing an interface configured to enable a third party device to request cognitive state data of the user as the user interacts with a content-providing source managed by the third party;
establishing bioelectrical contact between a biosignal detector and the user, the biosignal detector comprising a set of head-mounted EEG sensors;

automatically collecting, at the biosignal detector, a first bioelectrical signal dataset from the user as the user engages content of the content-providing source in a first interaction;




generating a cognitive state metric, indicative of the cognitive state associated with brain activity from a plurality of brain lobes of the user in the first interaction, from the first bioelectrical signal dataset;
receiving a first request from the third party device for cognitive state data comprising the cognitive state metric; and
in response to receiving the first request, transmitting the cognitive state data to the third party device;
generating tailored content for the set of users based on a third party analysis of the cognitive state data from the set of users;
for each of the set of users:
automatically collecting, at the biosignal detector, a second bioelectrical signal dataset from the user as the user engages the tailored content of the content-providing source in a second interaction; and
presenting the tailored content to a second set of users, the second set of users defined by the third party based on the cognitive state metric from each of the first set of users.
Claim 6: The method of Claim 1, wherein the cognitive state metric is indicative of a cognitive state of the user comprising at least one of excitement, stress, engagement, relaxation, interest, and focus of the user.
Claim 7: The method of claim 1, wherein the cognitive state comprises excitement, stress, engagement, relaxation, interest, and focus of the user.
Claim 7: The method of Claim 1, further comprising, for each user of the set of users:
contemporaneously collecting the bioelectrical dataset and storing a stimulus stream associated with at least one of the first stimulus and thesecond stimulus; and
associating the stimulus stream with the cognitive state metric.
Claim 2: The method of claim 1, further comprising for each of the set of users, collecting a content stream contemporaneously with the first interaction and associating the cognitive state metric with the content stream, wherein the tailored content is further determined based on the content stream and the association between the cognitive state metric and the content stream.


All limitations and elements in claims 1, 4, 6 and 7 of the present application are found in claim 1, 7 and 2 of US Patent 10936065B2 except for 
generating a set of user groups based on the first stimulus, the cognitive state metric, the second stimulus, and the second cognitive state metric;
using a machine learning model, selecting a user group from the set of user groups based on a cognitive state metric of an individual, wherein the individual is not within the set of users;
determining personalized content for the individual based on the user group; and
presenting the personalized content to the individual.
However, Coleman, in the field of computer systems relating to bio-signal collection methods, and systems that utilize bio-signal data, explicitly discloses 
generating a set of user groups based on the first stimulus, the cognitive state metric, the second stimulus, and the second cognitive state metric ([0053] discloses sensors for collecting bio-signal data (i.e. bioelectrical dataset) include, for example, electroencephalogram sensors, galvanometer sensors, or electrocardiograph sensors. For example, a wearable sensor 102 for collecting biological data, such as a commercially available consumer grade EEG headset with one or more electrodes for collecting brainwaves or brain activity from the user; [0488] discloses the stimulus could be listening a radio station; [0489] discloses the stimulus could be a movie experience; Fig. 5; [0242]-[0248] discloses the bio-signal and non-bio-signal data, before or after processing and analysis, may then be associated with a particular user of the system, for example using a profile builder associated with the system. A profile builder may be linked to a database and may embody one or more processes for defining for each user a set of user profile data 114. This user profile data 114 may also include, for example, data from different biofeedback applications, data from different sensors, data from different client devices, and user demographic data. Bio-signal and non-bio-signal data may be different for different users; [0251] discloses grouping users into user segments based on shared attributes, and reflect such user segments in management of user profiles);
using a machine learning model, selecting a user group from the set of user groups based on a cognitive state metric of an individual, wherein the individual is not within the set of users ([0075]-[0078] describes an example of a user using an application on the mobile device for a specific activity type (e.g. meditation exercise. An EEG headband is used to measure brainwaves or brain activity data). The app may receive a pipeline ID plus associated parameters sent by the cloud when the app is first initialized to process the EEG data; [0257]-[0263] describes an EEG based emotion prediction model (pipeline) is selected using a machine learning model);
determining personalized content for the individual based on the user group ([0489] discloses an example where an entertainment system may be configured to (A) obtain statement of mind or mood information from an audience, and (B) adapt entertainment content (for example story ending) based on this information in order to achieve maximum effect; [0491] discloses the system uses EEG and other biological data to understand the user's emotional state and adjust the challenge of the learning paradigm according to the user's skill level); and
presenting the personalized content to the individual ([0491] discloses a guidance system component of the system platform in the cloud may then select a teaching program that is customized to the user's specific level for the goal in mind. The system uses EEG and other biological data to understand the user's emotional state and adjust the challenge of the learning paradigm according to the user's skill level; [0507] discloses personalizing the level of difficulty of the game, affect audio or affect displayed content on a display of the client computing device).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of capturing and analyzing bio-signal data and establishing one or more brain wave interaction profiles for the individual for improving the interaction of the individual with the one or more biofeedback computer systems as suggested in Coleman into Lee’s system because both of these systems are addressing collecting, analyzing and associating particular bio-signal and non-bio-signal data with specific mental states for both individuals and groups. This modification would have been motivated by the desire to enhance the user's experience and achieve maximum effect (Coleman, [0440]).
Claims 12 and 15 recite while not necessary identical in scope, contain limitations similar to claims 1 and 6 therefore are rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (hereinafter Lee), US 2009/0131764 A1, in view of Coleman et al. (hereinafter Coleman), US 20190113973 A1.

Regarding independent claim 1, Lee teaches a method comprising:
for each user of a set of users (Fig. 1A, 103; [0043]-[0044] describes a plurality of viewers 103 (i.e. user) may gather in large numbers at a single venue 102 to watch a media instance 101. Physiological data is collected from each user):
establishing bioelectrical contact between a head-mounted bioelectrical sensor  and the user at a plurality of head regions of the user (Fig. 1A, 104; [0043] discloses each of the viewers 103 wears one or more sensors 104 (i.e. a head-mounted bioelectrical sensor) used to receive, measure and record physiological data from the viewer who is watching and/or interacting with the media instance. Each of the sensors can be one or more of an electroencephalogram, an accelerometer, a blood oxygen sensor, a galvanometer, an electromygraph, and any other physiological sensor; Fig. 3; [0057] “The integrated headset can be placed on the viewer's head for measurement of his/her physiological data while the viewer is watching the media instance”; [0190] “The headset includes a set of EEG electrodes, which can be but is not limited to a right EEG electrode 304 and a left EEG electrode 306 positioned symmetrically about the centerline of the forehead of the person, can be utilized to sense/measure EEG signals from the person.”);
collecting a bioelectrical dataset from the user as the user engages a first stimulus from a content provider, wherein the bioelectrical dataset comprises bioelectrical data measured from the plurality of head regions of the user (Fig. 2A, 201; [0052] describes physiological data (i.e. bioelectrical dataset) from each of a plurality of viewers gathered to watch a media instance at a venue can (i.e. engaging a first stimulus from a content provider) be collected);
determining a cognitive state metric of the user based on the bioelectrical dataset (Fig. 2A, 205,206; [0052] discloses at 205, one or more physiological responses can be derived from the physiological data of the viewers, and the physiological data and/or the derived responses can be analyzed in the context of the group dynamics of the viewers at 206; Fig. 7, 7301; [0097] illustrates physiological responses as lines or traces in a two-dimensional graph);
collecting a second bioelectrical dataset from the user as the user engages a second stimulus ([0097] discloses the responses are synchronized with the media instance at each and every moment over the entire duration of the media instance, allowing the user to identify the second-by second changes in viewers' emotions and their causes. A cutting line 7304 marks the physiological responses from the viewers corresponding to the current scene (event, section, or moment in time) of the media instance. Examiner interprets the second stimulus as the user engages in another section or moment in time during the viewing of the media instance); and
determining a second cognitive state metric based on the second bioelectrical dataset (Fig. 2A, 205,206; [0052] discloses at 205, one or more physiological responses can be derived from the physiological data of the viewers, and the physiological data and/or the derived responses can be analyzed in the context of the group dynamics of the viewers at 206; Fig. 7, 7301; [0097] illustrates physiological responses as lines or traces in a two-dimensional graph); Page 2 of 9Serial No.: 17/160,274 Attorney Docket No.: EMOT-Po6-US3
Lee does not explicitly disclose
generating a set of user groups based on the first stimulus, the cognitive state metric, the second stimulus, and the second cognitive state metric;
using a machine learning model, selecting a user group from the set of user groups based on a cognitive state metric of an individual, wherein the individual is not within the set of users;
determining personalized content for the individual based on the user group; and
presenting the personalized content to the individual.
However, in the same field of endeavor, Coleman teaches
generating a set of user groups based on the first stimulus, the cognitive state metric, the second stimulus, and the second cognitive state metric ([0053] discloses sensors for collecting bio-signal data (i.e. bioelectrical dataset) include, for example, electroencephalogram sensors, galvanometer sensors, or electrocardiograph sensors. For example, a wearable sensor 102 for collecting biological data, such as a commercially available consumer grade EEG headset with one or more electrodes for collecting brainwaves or brain activity from the user; [0150]-[0152] describes prediction models are developed using machine learning methods; [0177] describes generalized pipelines are built based on a large number of users and models are created; [0488] discloses the stimulus could be listening a radio station; [0489] discloses the stimulus could be a movie experience; Fig. 5; [0242]-[0248] discloses the bio-signal and non-bio-signal data, before or after processing and analysis, may then be associated with a particular user of the system, for example using a profile builder associated with the system. A profile builder may be linked to a database and may embody one or more processes for defining for each user a set of user profile data 114. This user profile data 114 may also include, for example, data from different biofeedback applications, data from different sensors, data from different client devices, and user demographic data. Bio-signal and non-bio-signal data may be different for different users; [0251] discloses grouping users into user segments based on shared attributes, and reflect such user segments in management of user profiles);
using a machine learning model, selecting a user group from the set of user groups based on a cognitive state metric of an individual, wherein the individual is not within the set of users ([0075]-[0078] describes an example of a user using an application on the mobile device for a specific activity type (e.g. meditation exercise. An EEG headband is used to measure brainwaves or brain activity data). The app may receive a pipeline ID plus associated parameters sent by the cloud when the app is first initialized to process the EEG data; [0257]-[0263] describes an EEG based emotion prediction model (pipeline) is selected using a machine learning model);
determining personalized content for the individual based on the user group ([0489] discloses an example where an entertainment system may be configured to (A) obtain statement of mind or mood information from an audience, and (B) adapt entertainment content (for example story ending) based on this information in order to achieve maximum effect; [0491] discloses the system uses EEG and other biological data to understand the user's emotional state and adjust the challenge of the learning paradigm according to the user's skill level); and
presenting the personalized content to the individual ([0489] discloses an example where an entertainment system may be configured to (A) obtain statement of mind or mood information from an audience, and (B) adapt entertainment content (for example story ending) based on this information in order to achieve maximum effect; [0491] discloses an example where a guidance system component of the system platform in the cloud may then select a teaching program that is customized to the user's specific level for the goal in mind. The system uses EEG and other biological data to understand the user's emotional state and adjust the challenge of the learning paradigm according to the user's skill level; [0507] discloses an example where appropriate brain states may be linked to incentives or rewards, personalizing the level of difficulty of the game, affect audio or affect displayed content on a display of the client computing device).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of capturing and analyzing bio-signal data and establishing one or more brain wave interaction profiles for the individual for improving the interaction of the individual with the one or more biofeedback computer systems as suggested in Coleman into Lee’s system because both of these systems are addressing collecting, analyzing and associating particular bio-signal and non-bio-signal data with specific mental states for both individuals and groups. This modification would have been motivated by the desire to enhance the user's experience and achieve maximum effect (Coleman, [0440]).

Regarding dependent claim 2, the combination of Lee and Coleman teaches all the limitations as set forth in the rejection of claim 1 that is incorporated.
Lee further teaches wherein the first stimulus comprises a product (Fig. 1A, 101; [0043]-[0044] describes a plurality of viewers 103 (i.e. user) may gather in large numbers at a single venue 102 to watch a media instance 101 (i.e. a product)).

Regarding dependent claim 3, the combination of Lee and Coleman teaches all the limitations as set forth in the rejection of claim 1 that is incorporated.
Lee further teaches wherein the head-mounted bioelectrical sensor does not obstruct a user's sense of smell (Fig. 3; [0057] “The integrated headset can be placed on the viewer's head for measurement of his/her physiological data while the viewer is watching the media instance”; [0190] “The headset includes a set of EEG electrodes, which can be but is not limited to a right EEG electrode 304 and a left EEG electrode 306 positioned symmetrically about the centerline of the forehead of the person, can be utilized to sense/measure EEG signals from the person.” Examiner notes that the Specification does not disclose how the head-mounted bioelectrical sensor does not obstruct a user's sense of smell. The Specification discloses in paragraph [0045] that Bioelectrical contact is preferably established through biosignal detector sensors arranged at a particular location or region of the user (e.g., head region, torso region, etc.). Examiner interprets that sensors position around the centerline of the forehead of the person does not obstruct a user's sense of smell).

Regarding dependent claim 4, the combination of Lee and Coleman teaches all the limitations as set forth in the rejection of claim 1 that is incorporated.
Lee further teaches wherein the cognitive state metric is indicative of a cognitive state associated with brain activity from a plurality of brain lobes of the user ([0107] indicates collected physiological data corresponding to a person's mental and emotional state (reactions or reaction data); [0218] discloses the physiological data of an embodiment is at least one of … brain waves, EEG signals, … and a response correlated with change in emotion). Coleman further discloses the plurality of brain lobes are associated with the plurality of head regions of the user ([0070] describes an EEG headset using of 3, or 4, or more electrodes (rather than one). This advancement may enable: estimation of hemispheric asymmetries and thus facilitate measurements of emotional valence (e.g. positive vs. negative emotions); and better signal-t-noise ratio (SNR) for global measurements and thus improved access to high-beta and gamma bands, fast oscillation EEG signals, which may be particularly important for analyzing cognitive tasks such as memory, learning, and perception. It has also been found that gamma bands are an important neural correlate of mediation expertise; Fig. 20; [0388] discloses wearable sensors 102 may include electroencephalogram (EEG) sensors embodied by a headset with one or more electrodes for collecting bio-signal data 2003 such as brainwaves from a user).

Regarding dependent claim 5, the combination of Lee and Coleman teaches all the limitations as set forth in the rejection of claim 4 that is incorporated.
Lee further teaches wherein at least two brain lobes of the plurality of brain lobes are associated with a common brain hemisphere of the user (([0107] indicates collected physiological data corresponding to a person's mental and emotional state (reactions or reaction data); [0007] indicates it is well established that physiological data in the human body of a viewer has been shown to correlate with the viewer's change in emotions. An effective media instance that connects with its audience/viewers is able to elicit the desired emotional response. Here, the high level physiological responses include, but are not limited to, liking (valence)-positive/negative responses to events in the media instance, intent to purchase or recall, emotional engagement in the media instance, thinking--amount of thoughts and/or immersion in the experience of the media instance, adrenaline--anger, distraction, frustration, cognition, stress, and other emotional experiences to events in the media instance).

Regarding dependent claim 6, the combination of Lee and Coleman teaches all the limitations as set forth in the rejection of claim 1 that is incorporated.
Lee further teaches
wherein the cognitive state metric is indicative of a cognitive state of the user comprising at least one of excitement, stress, engagement, relaxation, interest, or focus of the user ([0007] indicates it is well established that physiological data in the human body of a viewer has been shown to correlate with the viewer's change in emotions. An effective media instance that connects with its audience/viewers is able to elicit the desired emotional response. Here, the high level physiological responses include, but are not limited to, liking (valence)-positive/negative responses to events in the media instance, intent to purchase or recall, emotional engagement in the media instance, thinking--amount of thoughts and/or immersion in the experience of the media instance, adrenaline--anger, distraction, frustration, cognition, stress, and other emotional experiences to events in the media instance; [0274] discloses the plurality of physiological responses of an embodiment includes at least one of liking, thought, adrenaline, engagement, and immersion in the media instance).

Regarding dependent claim 7, the combination of Lee and Coleman teaches all the limitations as set forth in the rejection of claim 1 that is incorporated.
Lee further teaches further comprising, for each user of the set of users:
contemporaneously collecting the bioelectrical dataset and storing a stimulus stream associated with at least one of the first stimulus or second stimulus (Fig. 5, 5113; [0096] discloses user database 5113 stores information of users who are allowed to access the media instances and the reactions from the viewers, and the specific media instances and the reactions each user is allowed to access; [0097] discloses the physiological responses are synchronized with the media instance at each and every moment over the entire duration of the media instance, allowing the user to identify the second-by second changes in viewers' emotions and their causes. A cutting line 7304 marks the physiological responses from the viewers corresponding to the current scene (event, section, or moment in time)); and 
associating the stimulus stream with the cognitive state metric (Fig. 7; [0097] discloses the responses are synchronized with the media instance at each and every moment over the entire duration of the media instance, allowing the user to identify the second-by second changes in viewers' emotions and their causes. A cutting line 7304 marks the physiological responses from the viewers corresponding to the current scene (event, section, or moment in time) of the media instance. The cutting line moves in coordination with the media instance being played).

Regarding dependent claim 8, the combination of Lee and Coleman teaches all the limitations as set forth in the rejection of claim 1 that is incorporated.
Coleman further teaches further comprising administering surveys comprising purchase information to each user of the set of users, wherein the set of user groups is further determined based on the set of users' responses to the surveys ([0178] discloses surveys or formal questionnaires are used to do cross-population studies for the refinement of generalized algorithms across a large number of users and may be fine-tuned to specific demographics or based on characterization of brain types using EEG signal analysis of users doing prescribed exercises; [0441]-[0442] discloses an application including live group guided meditation, where the instructor receives real-time information about the brain states of the subjects. Subjects may also be able to receive updates from each other including real-time brain state and other relevant measurements such as breath phase. User can track qualitative aspects of the user's practice and see trends that can improve motivation and speed progress. Survey answers also allow the meditation experience to be tailored to suit user preferences).

Regarding dependent claim 9, the combination of Lee and Coleman teaches all the limitations as set forth in the rejection of claim 1 that is incorporated.
Coleman further teaches further comprising, for each user of the set of users, collecting a motion dataset using a motion sensor detector connected to the head-mounted bioelectrical sensor as the user engages the first stimulus and second stimulus; wherein the cognitive state metric is further determined based on the motion dataset and wherein the set of user groups are further generated based on the motion dataset ([0336] discloses body motion using inertial sensors such as gyroscope and accelerometer are used to obtain data from the user).

Regarding dependent claim 10, the combination of Lee and Coleman teaches all the limitations as set forth in the rejection of claim 1 that is incorporated.
Coleman further teaches wherein the personalized content is personalized to induce a positive cognitive state of the individual ([0491] discloses a guidance system component of the system platform in the cloud may then select a teaching program that is customized to the user's specific level for the goal in mind. The system uses EEG and other biological data to understand the user's emotional state and adjust the challenge of the learning paradigm according to the user's skill level; [0507] discloses personalizing the level of difficulty of the game, affect audio or affect displayed content on a display of the client computing device).

Regarding dependent claim 11, the combination of Lee and Coleman teaches all the limitations as set forth in the rejection of claim 1 that is incorporated.
Lee further teaches wherein the cognitive state metric is determined using a machine learning method ([0070]-[0071] describes the processing of collected physiological data. Pattern recognition and other matching methods based on known models on human behaviors are used; [0187] discloses a machine learning method by using sensors to collect and record physiological data by a computer program/device many times per second. The physiological data can also be mathematically combined from the plurality of sensors to create specific outputs that corresponds to a person's mental and emotional state).

Regarding independent claim 12, Lee teaches method comprising:
 establishing bioelectrical contact between a biosignal detector and the user, wherein the biosignal detector is coupled to a plurality of head regions of the user (Fig. 1A, 104; [0043] discloses each of the viewers 103 wears one or more sensors 104 (i.e. a biosignal detector) used to receive, measure and record physiological data from the viewer who is watching and/or interacting with the media instance. Each of the sensors can be one or more of an electroencephalogram, an accelerometer, a blood oxygen sensor, a galvanometer, an electromygraph, and any other physiological sensor; Fig. 3; [0057] “The integrated headset can be placed on the viewer's head for measurement of his/her physiological data while the viewer is watching the media instance”; [0190] “The headset includes a set of EEG electrodes, which can be but is not limited to a right EEG electrode 304 and a left EEG electrode 306 positioned symmetrically about the centerline of the forehead of the person, can be utilized to sense/measure EEG signals from the person.”);
 automatically collecting, at the biosignal detector, a bioelectrical signal dataset from the user as the user interacts with stimuli provided by a third party (Fig. 2A, 201; [0052] describes physiological data (i.e. bioelectrical signal dataset) from each of a plurality of viewers gathered to watch a media instance at a venue can (i.e. the user interacts with stimuli provided by a third party) be collected);
 determining a cognitive state metric, indicative of the cognitive state of the user as the user interacts with the stimuli, from the bioelectrical signal dataset, wherein the cognitive state is associated with brain activity from the plurality of brain lobes of the user (Fig. 2A, 205,206; [0052] discloses at 205, one or more physiological responses can be derived from the physiological data of the viewers, and the physiological data and/or the derived responses can be analyzed in the context of the group dynamics of the viewers at 206; Fig. 7, 7301; [0097] illustrates physiological responses as lines or traces in a two-dimensional graph; [0107] indicates collected physiological data corresponding to a person's mental and emotional state (reactions or reaction data); [0218] discloses the physiological data of an embodiment is at least one of … brain waves, EEG signals, … and a response correlated with change in emotion).
Lee does not explicitly disclose
the biosignal detector is coupled to a plurality of head regions of the user corresponding to a plurality of brain lobes of the user;
 presenting tailored stimuli, generated based on an analysis of the cognitive state data from the user, wherein the tailored stimuli is further determined based on the stimuli and the association between the cognitive state metric and the stimuli.
However, in the same field of endeavor, Coleman teaches
the biosignal detector is coupled to a plurality of head regions of the user corresponding to a plurality of brain lobes of the user ([0070] describes an EEG headset using of 3, or 4, or more electrodes (rather than one). This advancement may enable: estimation of hemispheric asymmetries and thus facilitate measurements of emotional valence (e.g. positive vs. negative emotions); and better signal-t-noise ratio (SNR) for global measurements and thus improved access to high-beta and gamma bands, fast oscillation EEG signals, which may be particularly important for analyzing cognitive tasks such as memory, learning, and perception. It has also been found that gamma bands are an important neural correlate of mediation expertise. Fig. 20; [0388] discloses wearable sensors 102 may include electroencephalogram (EEG) sensors embodied by a headset with one or more electrodes for collecting bio-signal data 2003 such as brainwaves from a user);
 presenting tailored stimuli, generated based on an analysis of the cognitive state data from the user, wherein the tailored stimuli is further determined based on the stimuli and the association between the cognitive state metric and the stimuli ([0491] discloses a guidance system component of the system platform in the cloud may then select a teaching program that is customized to the user's specific level for the goal in mind. The system uses EEG and other biological data to understand the user's emotional state and adjust the challenge of the learning paradigm according to the user's skill level; [0507] discloses personalizing the level of difficulty of the game, affect audio or affect displayed content on a display of the client computing device).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of capturing and analyzing bio-signal data and establishing one or more brain wave interaction profiles for the individual for improving the interaction of the individual with the one or more biofeedback computer systems and customizing presented content to fit user profile as suggested in Coleman into Lee’s system because both of these systems are addressing collecting, analyzing and associating particular bio-signal and non-bio-signal data with specific mental states for both individuals and groups. This modification would have been motivated by the desire to enhance the user's experience and achieve maximum effect (Coleman, [0440]).

Regarding dependent claim 13, the combination of Lee and Coleman teaches all the limitations as set forth in the rejection of claim 12 that is incorporated.
Lee further teaches wherein a stimulus of the stimuli comprises a visual stimulus (Fig. 1A, 101; [0043]-[0044] describes a plurality of viewers 103 (i.e. user) may gather in large numbers at a single venue 102 to watch a media instance 101 (i.e. a visual stimulus).

Regarding dependent claim 14, the combination of Lee and Coleman teaches all the limitations as set forth in the rejection of claim 12 that is incorporated.
Lee further teaches wherein the biosignal detector does not obstruct a user's sense of smell (Fig. 3; [0057] “The integrated headset can be placed on the viewer's head for measurement of his/her physiological data while the viewer is watching the media instance”; [0190] “The headset includes a set of EEG electrodes, which can be but is not limited to a right EEG electrode 304 and a left EEG electrode 306 positioned symmetrically about the centerline of the forehead of the person, can be utilized to sense/measure EEG signals from the person.” Examiner notes that the Specification does not disclose how the head-mounted bioelectrical sensor does not obstruct a user's sense of smell. The Specification discloses in paragraph [0045] that Bioelectrical contact is preferably established through biosignal detector sensors arranged at a particular location or region of the user (e.g., head region, torso region, etc.). Examiner interprets that sensors position around the centerline of the forehead of the person does not obstruct a user's sense of smell).

Regarding dependent claim 15, the combination of Lee and Coleman teaches all the limitations as set forth in the rejection of claim 12 that is incorporated.
Lee further teaches wherein the cognitive state comprises at least one of excitement, stress, engagement, relaxation, interest, or focus of the user ([0007] indicates it is well established that physiological data in the human body of a viewer has been shown to correlate with the viewer's change in emotions. An effective media instance that connects with its audience/viewers is able to elicit the desired emotional response. Here, the high level physiological responses include, but are not limited to, liking (valence)-positive/negative responses to events in the media instance, intent to purchase or recall, emotional engagement in the media instance, thinking--amount of thoughts and/or immersion in the experience of the media instance, adrenaline--anger, distraction, frustration, cognition, stress, and other emotional experiences to events in the media instance; [0274] discloses the plurality of physiological responses of an embodiment includes at least one of liking, thought, adrenaline, engagement, and immersion in the media instance).

Regarding dependent claim 16, the combination of Lee and Coleman teaches all the limitations as set forth in the rejection of claim 12 that is incorporated.
Coleman further teaches further comprising administering surveys comprising purchase information to each user of the set of users, wherein the set of user groups are further determined based on user's responses to the surveys ([0178] discloses surveys or formal questionnaires are used to do cross-population studies for the refinement of generalized algorithms across a large number of users and may be fine-tuned to specific demographics or based on characterization of brain types using EEG signal analysis of users doing prescribed exercises; [0441]-[0442] discloses an application including live group guided meditation, where the instructor receives real-time information about the brain states of the subjects. Subjects may also be able to receive updates from each other including real-time brain state and other relevant measurements such as breath phase. User can track qualitative aspects of the user's practice and see trends that can improve motivation and speed progress. Survey answers also allow the meditation experience to be tailored to suit user preferences).

Regarding dependent claim 17, the combination of Lee and Coleman teaches all the limitations as set forth in the rejection of claim 12 that is incorporated.
Coleman further teaches wherein the tailored stimuli is tailored to induce a positive cognitive state of the user ([0491] discloses a guidance system component of the system platform in the cloud may then select a teaching program that is customized to the user's specific level for the goal in mind. The system uses EEG and other biological data to understand the user's emotional state and adjust the challenge of the learning paradigm according to the user's skill level; [0507] discloses personalizing the level of difficulty of the game, affect audio or affect displayed content on a display of the client computing device).

Regarding dependent claim 18, the combination of Lee and Coleman teaches all the limitations as set forth in the rejection of claim 12 that is incorporated.
Lee further teaches wherein the cognitive state metric is determined using a machine learning method, wherein the machine learning method is trained using a training dataset generated by measuring bioelectrical signals and cognitive state data associated with a training group of users interacting with training stimuli from the third party ([0070]-[0071] describes the processing of collected physiological data. Pattern recognition and other matching methods based on known models on human behaviors are used; [0187] discloses a machine learning method by using sensors to collect and record physiological data by a computer program/device many times per second. The physiological data can also be mathematically combined from the plurality of sensors to create specific outputs that corresponds to a person's mental and emotional state).

Regarding dependent claim 19, the combination of Lee and Coleman teaches all the limitations as set forth in the rejection of claim 18 that is incorporated.
Coleman further teaches further comprising classifying a cognitive state of each user of the training group of users while interacting with the training stimuli, wherein the classifications of the cognitive state are used to train the machine learning method ([0063]-[0066] describes the classification of processed data; [0150]; [0177]; [0230]-[0234] discloses unsupervised Machine Learning for Patterns Across Multiple Users. A database of significant patterns (or user-response classifications) is accumulated in a pattern database in the Machine Learning module of the system platform).

Regarding dependent claim 20, the combination of Lee and Coleman teaches all the limitations as set forth in the rejection of claim 12 that is incorporated.
Coleman further teaches wherein the tailored stimuli are further generated based on an analysis of a motion sensor dataset collected at the biosignal detector as the user interacts with the stimuli ([0336] discloses body motion using inertial sensors such as gyroscope and accelerometer are used to obtain data from the user).

Regarding dependent claim 21, the combination of Lee and Coleman teaches all the limitations as set forth in the rejection of claim 12 that is incorporated.
Coleman further teaches wherein the tailored stimuli comprise a portion of the stimuli ([0491] discloses a guidance system component of the system platform in the cloud may then select a teaching program that is customized to the user's specific level for the goal in mind. The system uses EEG and other biological data to understand the user's emotional state and adjust the challenge of the learning paradigm according to the user's skill level; [0507] discloses personalizing the level of difficulty of the game, affect audio or affect displayed content on a display of the client computing device).

Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered.
(1) The 35 U.S.C. 112(b) rejections to Claims 7, 9, 12 and 17 are respectfully withdrawn in response to Applicant's amendment to these claims.
(2) Applicant argues Coleman discloses "segmentation techniques to group users into user segments based on shared attributes, and reflect such user segments in management of user profiles" (Coleman [0251]). Assuming arguendo that Coleman's "segmentation techniques to group users" (Coleman [0251]) is analogous to "generating a set of user groups based on the first stimulus, the cognitive state metric, the second stimulus, and the second cognitive state metric" as recited in Claim 1, nowhere does Coleman include the additional step of "selecting a user group from the set of user groups based on a cognitive state metric of an individual" as recited in Claim 1. Furthermore, Coleman does not disclose selecting a user group "using a machine learning model" as recited in Claim 1, nor does Coleman disclose selecting a user group "wherein the individual is not within the set of users" as recited in Claim 1. 
As to point (2), Examiner respectfully disagrees. Coleman discloses prediction models are developed using machine learning methods ([0150]-[0152]) and generalized pipelines are built based on a large number of users and models are created ([0177]). A brain signature is a set of features that are collected, quantized and stored as a multidimensional histogram, and is part of the user's profile, that is used in conjunction with a set of algorithm pipeline parameters to classify the user's state (user response classification) ([0181]). Coleman describes in an example where a user using an application on the mobile device for a specific activity type (e.g. meditation exercise). An EEG headband is used to measure brainwaves or brain activity data. The app may receive a pipeline ID plus associated parameters sent by the cloud when the app is first initialized to process the EEG data ([0257]-[0263]). Coleman further describes an EEG based emotion prediction model (pipeline) is selected using a machine learning model ([0075]-[0078]; [0257]-[0263]).
(3) Applicant further alleges while Coleman teaches "A representative profile may therefore include an identifier that is associated with a state classification profile that best matches the individual user" (Coleman [0249]), this state classification profile is elsewhere referred to as "brain-state classification" ([0071], [0109], [0341]) and "physical and mental state classification" ([0332]), and therefore cannot be construed as a "group," much less a "user group."
As to point (3), Examiner notes the Specification discloses a user group defined based on similar cognitive state data (e.g., similar cognitive states associated with engagement with similar content, similar cognitive state metric values generally, similar facial expression in reaction to types of content, etc.), dissimilar cognitive state data, user demographic information, contextual information, user profiles, and/or any suitable type of criteria ([0078]). Therefore, Examiner interprets the claimed user group as a state classification.
(4) Regarding claims 4 and 12, Applicant argues Lee teaches that the signals of interest are brain waves or electrical activity in a single brain lobe ("the pre-frontal lobe"), thus teaching away from "the cognitive state is associated with brain activity from the plurality of brain lobes" as recited in Claim 12 and "a cognitive state associated with brain activity from a plurality of brain lobes of the user" as recited in Claim 4. Additionally, nowhere does Lee disclose "the biosignal detector is coupled to a plurality of head regions of the user corresponding to a plurality of brain lobes of the user" as recited in Claim 12 or "wherein the plurality of brain lobes are associated with the plurality of head regions of the user" as recited in Claim 4. 
As to point (4), Examiner respectfully disagrees. Coleman describes an EEG headset using of 3, or 4, or more electrodes (rather than one). This advancement may enable: estimation of hemispheric asymmetries and thus facilitate measurements of emotional valence (e.g. positive vs. negative emotions); and better signal-t-noise ratio (SNR) for global measurements and thus improved access to high-beta and gamma bands, fast oscillation EEG signals, which may be particularly important for analyzing cognitive tasks such as memory, learning, and perception ([0070]; Fig. 20; [0388]). And Lee indicates collected physiological data corresponding to a person's mental and emotional state (reactions or reaction data ([0107]).
(5) Regarding claim 5, Applicant argues nowhere does Lee disclose "wherein at least two brain lobes of the plurality of brain lobes are associated with a common brain hemisphere of the user".
As to point (5), Examiner respectfully disagrees. Examiner notes the Specification discloses cognitive state data can indicate an emotional state, a cognitive performance state, a facial expression, and/or any suitable characteristic. Examples of emotional state can include: instantaneous excitement, long term excitement, stress, engagement, relaxation, interest, focus, frustration, meditation, and/or any suitable emotional state ([0029]) and high values of EEG signals at sensors proximal the frontal lobe can map to higher cognitive state metrics for specific emotions ([0060]). Lee discloses the sensor headset of an embodiment integrates sensors into a housing which can be placed on a human head for measurement of physiological data. Collected physiological data corresponding to a person's mental and emotional state (reactions or reaction data) ([0107]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Karty (US 20080306895 A1) discloses techniques for building multiple predictive models of individuals' affinities for attributes of objects and/or services. The accuracies of multiple predictive models are measured and the models are combined based on the measurements, resulting in a more accurate predictive model of individual-specific affinities for attributes of the objects and/or services.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134. The examiner can normally be reached M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY P HOANG/           Examiner, Art Unit 2143                                                                                                                                                                                             
/JENNIFER N WELCH/           Supervisory Patent Examiner, Art Unit 2143